 1    Kathleen L. Wieneke, Bar #011139
      Christina Retts, Bar #023798
 2    WIENEKE LAW GROUP, PLC
      1095 West Rio Salado Parkway, Suite 209
 3    Tempe, Arizona 85281
      Telephone: (602) 715-1868
 4    Fax: (602) 455-1109
      Email: kwieneke@wienekelawgroup.com
 5    Email: cretts@wienekelawgroup.com
 6    Attorneys for Defendants City of Phoenix,
      Bertz and Norman
 7
 8                            UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF ARIZONA

10    Ronald G. Harris, Jessica Perez; and Rodasia        NO. 2:20-cv-00078-DLR
      White, as Mother and Next Friend of A.H. and
11    J.H., the minor children of victim, as              DEFENDANTS NORMAN AND
      beneficiaries for the wrongful death in and         BERTZ’ ANSWER TO THE
12    violation of civil rights of Jacob Michael          COMPLAINT
      Harris,
13
                          Plaintiffs,
14
                    v.
15
      City of Phoenix, Kristopher and Jane Doe
16    Bertz, David and Jane Doe Norman, John and
      Jane Does 1-10, Entities 1-10,
17
                         Defendants.
18
19          Defendants Norman and Bertz for their Answer to Plaintiffs’ Complaint, denies each

20   allegation contained in Plaintiffs’ Complaint and each claim for relief which is not expressly

21   admitted or otherwise pled to. At the outset, Defendants note that there are multiple

22   Plaintiffs who assert wrongful death claims, which is not proper. There can be only one

23   wrongful death Plaintiff who acts on behalf of all statutory beneficiaries. To the extent that

24   there are any Fourth Amendment claims asserted, those must be asserted by the Personal

25   Representative of the Estate. If no Personal Representative has been appointed this needs

26   to occur. Defendants admit, deny and alleges as follows:

27          1.     In answering Paragraph 1 of Plaintiffs’ Complaint, Defendants admit that the

28   United States District Court has jurisdiction (as set forth in Defendant City of Phoenix’
 1   removal). In so admitting, Defendants make no admissions as to the sufficiency of the
 2   allegations in Plaintiffs’ Complaint. Defendants lack sufficient information to form a belief
 3   as to the truth of the allegations relating to the status of the Plaintiffs and their familial
 4   relationship and therefore denies the same. The allegations relating community property
 5   call for a legal conclusion for which no response is required.
 6          2.      In answering Paragraph 2 of Plaintiffs’ Complaint, Defendants deny the
 7   allegations as written. Defendants expressly deny the characterizations of the shooting
 8   itself, including the number of times that they allege that Mr. Harris was shot and by whom.
 9   Defendants admit that Mr. Harris died, following a shooting, which occurred after the
10   decedent was participant in an armed robbery.
11          3.      In answering Paragraph 3 of Plaintiffs’ Complaint, Defendants deny the
12   allegations as they represent a partial recitation of information. Defendants admits only that
13   police reports were written. The police reports state what they state.
14          4.      In answering Paragraph 4 of Plaintiffs’ Complaint, Defendants deny the
15   allegations as they represent a partial recitation of information. Defendants admits only that
16   police reports were written. The police reports state what they state.
17          5.      In answering Paragraph 5 of Plaintiffs’ Complaint, Defendants admit only
18   that witness Achoa made a statement, but deny any characterizations and/or accuracy of
19   that statement or implication that the shooting was not justified as a result of the same.
20          6.      In answering Paragraph 6 of Plaintiffs’ Complaint, Defendants deny the
21   allegations.
22          7.      In answering Paragraph 7 of Plaintiffs’ Complaint, Defendants lack sufficient
23   information to form a belief as to the truth of the allegations and therefore denies the same.
24                                       COUNT ONE
                                      (WRONGFUL DEATH)
25
            8.      In answering Paragraph 8 of Plaintiffs’ Complaint, Defendants deny the
26
     allegations.
27
28
                                                    2
 1                                      COUNT TWO
 2                              (VIOLATION OF CIVIL RIGHTS)
            9.      In answering Paragraph 9 of Plaintiffs’ Complaint, Defendants deny the
 3
     allegations.
 4
            10.     In answering Paragraph 10 of Plaintiffs’ Complaint, Defendants deny the
 5
     allegations.
 6
                                       JURY TRIAL DEMAND
 7
            11.     Defendants demand a trial by jury on all triable issues in this matter.
 8
                                      AFFIRMATIVE DEFENSES
 9
            Defendants sets forth the following defenses to Plaintiffs’ Complaint. Some of the
10
     defenses outlined below are true affirmative defenses (on which Defendants would bear the
11
     burden of proof). Other defenses are outlined for the purpose of placing Plaintiffs on notice
12
     of the legal defenses Defendants will assert for the purpose of allowing Plaintiffs to fully
13
     evaluate her claims, as this relates to any future request by Defendants for attorneys’ fees
14
     for any claim that is subject to dismissal by the Court:
15
            1.      Plaintiffs lack standing to bring any Fourth Amendment claims for excessive
16
     force on behalf of the decedent because they have not been appointed the Personal
17
     Representatives of the Estate.
18
            2.      Fictitious defendants are not permitted in federal court and should be
19
     dismissed.
20
            3.      There may be only one statutory plaintiff who brings a wrongful death claim.
21
     Plaintiffs must elect whether Mr. Harris, Ms. Perez, or Ms. White will act as the statutory
22
     beneficiary for the wrongful death claim.
23
            4.      Plaintiffs’ Complaint, in whole or in part, fails to state a claim upon which
24
     relief can be granted.
25
            5.      Discovery may reveal that Plaintiffs failed to comply with service and
26
     substantive requirements of A.R.S. § 12-821.01, the Notice of Claim statute.
27
28
                                                     3
 1          6.     Defendants are entitled to all privileges and immunities afforded to
 2   governmental employees and/or entities under state law, including those privileges and
 3   immunities provided in A.R.S. § 12-820, et seq.
 4          7.     The decedent was solely or comparatively at fault for the injuries and
 5   damages alleged in the Complaint, thereby barring or reducing any recovery herein by way
 6   of comparative negligence.
 7          8.     Defendants allege the immunities set forth in A.R.S. §§ 12-711, 12-712, and
 8   12-716, including all applicable attorneys’ fees available under these sections
 9          9.     Defendants allege that Plaintiffs’ injuries were caused or contributed to by
10   occupants of the vehicle (minor, Sariah Busani, and Jeremiah Triplett), involved in this
11   incident as well those set forth in Maricopa County Superior Court CR2019-007275, all of
12   whom are non-parties at fault pursuant to A.R.S. § 12-2506. The factual basis for their
13   status as non-parties at fault is set forth in the police report as well as the criminal cases
14   CR2019-007275 and CR2019-101931.
15          10.    At all times set forth in the Complaint, the Defendants were acting reasonably,
16   in good faith, without malice, and based upon probable cause and/or reasonable suspicion.
17          11.    Plaintiffs may have failed to mitigate their damages, thus barring or reducing
18   the recovery against Defendants.
19          12.    Arizona’s survival statute precludes any federal claim for damages for any
20   force that did not cause death.
21          13.    Plaintiffs have failed to state a claim for any shots that were fired, but that
22   missed the decedent.
23          14.    The officers’ actions were objectively reasonable and conformed with their
24   community caretaking obligations.
25          15.    The decedent assumed the risk of injury, acted in direct and intentional
26   violation of Arizona laws, and acted intentionally and knowingly, jeopardizing his safety
27   and well-being.
28          16.    The doctrine of reasonable mistake of fact may apply.
                                                    4
 1          17.    The City of Phoenix not subject to liability under 42 U.S.C. § 1983 as
 2   Plaintiffs cannot prove any violations pursuant to Monell v. New York City Department of
 3   Social Services, 436 U.S. 658 (1978).
 4          18.    The City of Phoenix does not have any deficiency in training and/or
 5   discipline/alleged failure to discipline was constitutionally deficient.
 6          19.    Defendants denies that there were any constitutional violation, and as a result
 7   Plaintiffs cannot recover under Monell in the absence of a constitutional violation.
 8          20.    Defendants allege that the decedent’s flight/resistance/non-compliance/force
 9   was not justified and any injuries sustained were the result of decedent’s unlawful and/or
10   unjustified actions.
11          21.    To the extent that Plaintiffs assert any punitive damages, such damages are
12   barred by A.R.S. § 12-820.04 and Smith v. Wade, 416 U.S. 30 (1983); City of Newport v.
13   Fact Concerts, Inc., 453 U.S. 247 (1981); and Lancaster Community Hospital v. Antelope
14   valley Hospital District, 940 F.2d 397 (9th Cir. 1991).
15          22.    Defendants are entitled to all privileges and immunities, including qualified
16   immunity, extended to governmental employees and/or entities under federal law as
17   described in Hunter v. Bryant, 112 S.Ct. 534 (1991) and Saucier v. Katz, 121 S.Ct. 2151
18   (2001).
19          23.    Officers Norman and Bertz’ use of force was justified and privileged under
20   Arizona’s justification statutes, including A.R.S. Title 13, Section 400 et seq., including but
21   not limited to §§ 13-403, 13-409, 13-410, 13-411, 13-413, and under Graham v. Connor,
22   490 U.S. 386 (1989) and Scott v. Harris, 550 U.S. 372 (2007). To the extent found justified
23   under state law, A.R.S. § 13-420 provides for attorneys’ fees and all costs to the prevailing
24   Defendants
25          24.    Plaintiffs may not assert any simple negligence theories for their wrongful
26   death claim, under state law, based upon Ryan v. Napier.
27          25.    Defendant puts Plaintiffs on notice that further affirmative defenses may be
28   added in an amended answer after discovery. These defenses may include any defense set
                                                     5
 1   forth in Rule 8(d) and/or Rule 12(b) of the Federal Rules of Civil procedure, or as otherwise
 2   allowed by law.
 3          WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendant requests
 4   that Plaintiffs take nothing, and that Defendant be awarded its costs and attorneys’ fees
 5   pursuant to 42 U.S.C. § 1988, A.R.S. §§ 12-349, 12-350, and 13-420.
 6
            DATED this 18th day of February 2020.
 7
 8                                             WIENEKE LAW GROUP, PLC
 9                                      By:    /s/ Christina Retts
10                                             Kathleen L. Wieneke
                                               Christina Retts
11                                             1095 West Rio Salado Parkway, Suite 209
                                               Tempe, AZ 85281
12
                                               Attorneys for Defendants City of Phoenix, Bertz
13                                             and Norman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 18, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
                  Thomas C. Home
 6                HORNE SLATON, PLLC
 7                6720 North Scottsdale Road, Suite 285
                  Scottsdale, AZ 85253
 8                Attorney for Plaintiffs
 9         I hereby certify that on this same date, I served the attached document by U.S. Mail,
10   postage prepaid, on the following, who is a registered participant of the CM/ECF System:
11                N/A
12
                                       By:    /s/ Mica Mahler
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
